            Case 1:19-cv-00778-CJN Document 31 Filed 01/27/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
CAUSE OF ACTION INSTITUTE,           )
                                     )
            Plaintiff,               )
                                     )
      v.                             )    Civil Action No. 19-0778 (CJN)
                                     )
U.S. DEPARTMENT OF COMMERCE,         )
                                     )
            Defendant.               )
____________________________________)

                                    JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order, dated December 23, 2019, the parties hereby submit

this Joint Status Report (“JSR”) to advise the Court of factual developments relating to the Section

232 secretarial report at issue in this Freedom of Information Act lawsuit (“the Autos Report”).

       1.       As set forth in the parties’ last JSR, see ECF No. 31, Congress passed an

appropriations bill at the end of 2019 that included a provision imposing a specific deadline for

publication of the Autos Report. Section 112 of Title 1 of the Consolidated Appropriations Act,

2020, as amended, requires, in relevant part, the following:

       Not later than thirty days after the date of the enactment of this Act . . . the Secretary
       of Commerce shall—
               (1) Publish in the Federal Register the report on the findings of the
       investigation into the effect on national security of imports of automobiles and
       automotive parts that the Secretary initiated on May 23, 2018, under section 232(b)
       of the Trade Expansion Act of 1962 (19 U.S.C. 1862(b)), as required under
       paragraph (3)(B) of that section; and
               (2) Submit to Congress any portion of the report that contains classified
       information, which may be viewed only by Members of Congress and their staff
       with appropriate security clearances.

       2.       President Trump signed the Consolidated Appropriations Act, 2020 into law on

December 20, 2019. The President concurrently issued a signing statement, indicating that he
            Case 1:19-cv-00778-CJN Document 31 Filed 01/27/20 Page 2 of 3



would treat the publication deadline for the Autos Report “consistent with [his] constitutional

authority to control information, the disclosure of which could impair national security, foreign

relations, the deliberative processes of the executive branch, or the performance of [his]

constitutional duties.” White House, Press Release: Statement by the President (Dec. 20, 2019),

available at http://bit.ly/38Nwk0Z.

       3.       Shortly after the expiration of the thirty-day publication deadline, the Department

of Commerce released a statement to the press, indicating that it was not “[r]eleasing [the Autos

Report] now [because it] would interfere with the president’s ability to protect confidential

executive branch communications and could interfere with ongoing negotiations.” E.g., Gina

Heeb, The Trump administration declines to release report justifying car tariffs, Markets Insider,

Jan. 21, 2020, http://bit.ly/30YxLGW. At the same time, the Department of Justice publicly

disclosed an Office of Legal Counsel memorandum opinion (“OLC Opinion”), which opines that

“the Executive Branch may rely on the constitutional doctrine of executive privilege to decline to

release the report at the deadline” set forth in Section 112, supra. A copy of the OLC opinion is

attached hereto for the Court’s consideration.

       4.       On January 27, 2020, Defendant confirmed that, in accordance with the January 17,

2020 OLC Opinion, the Department of Commerce will continue to withhold the document until

the privilege is deemed no longer applicable.

       5.       The parties differ in their recommendations for further proceedings:

             a. Plaintiff’s Position: Plaintiff respectfully proposes that the Court schedule a

                supplemental hearing during which counsel for each party can discuss the legal

                impact of the OLC opinion, if any, on the pending cross-motions. At that time, the

                Court could also consider whether supplemental briefing will be necessary.



                                                 2
        Case 1:19-cv-00778-CJN Document 31 Filed 01/27/20 Page 3 of 3



          b. Defendant’s Position: Defendant respectfully proposes that the Court accept the

              OLC Opinion for consideration, as it would the content of any Notice of

              Supplemental Authority, and would otherwise leave for the Court to decide whether

              additional argument or briefing is needed.

Dated: January 27, 2020                    Respectfully submitted,

/s/ Ryan P. Mulvey                         JESSIE K. LIU, D.C. Bar # 472845
Ryan P. Mulvey                             United States Attorney for the District of Columbia
(D.C. Bar No. 1024362)
R. James Valvo, III                        DANIEL F. VAN HORN, D.C. Bar # 924092
(D.C. Bar No. 1017390)                     Chief, Civil Division
Lee A. Steven
(D.C. Bar No. 468543)                      By: /s/ John Moustakas
                                           John Moustakas, D.C. Bar # 442076
CAUSE OF ACTION INSTITUTE                  Assistant United States Attorney
1310 N. Courthouse Road, Ste. 700          555 Fourth Street, N.W.
Arlington, VA 22201                        Washington, D.C. 20530
Telephone: (571) 482-4182                  (202) 252-2518
ryan.mulvey@causeofaction.org              john.moustakas@usdoj.gov
james.valvo@causeofaction.org
lee.steven@causeofaction.org               Counsel for Defendant

Counsel for Plaintiff




                                               3
